In a mortgage foreclosure action, the defendant Doris Siegmann appeals from two orders of the Supreme Court, Suffolk County, dated July 30, 1976 and August 16, 1976, respectively, which confirmed a referee’s report and directed specific distribution of surplus money resulting from the foreclosure sale of certain real property owned by appellant and her husband as tenants by the entirety. Orders affirmed, without costs or disbursements, on the opinion of Judge Scileppi at Special Term. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur. [87 Misc 2d 690.]